POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS that each of the undersigned officers and directors of Positron Corporation, a Texas corporation, constitutes and appoints Patrick Rooney and Corey Conn, and each of them acting individually, his true and lawful attorneys-in-fact and agents with full power of substitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this Registration Statement on Form S-8, and to file the same with all exhibits thereto and all documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them, or his or their substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Name Title Date Principal Executive Officer: /s/ Patrick Rooney Chairman of the Board July 28, 2008 Patrick Rooney (principal executive officer) Principal Financial Officer And Principal Accounting Officer: /s/ Corey Conn Chief Financial Officer July 28, 2008 Corey Conn (principal financial officer and principal accounting officer) /s/ Joseph G. Oliverio President and Director July 28, 2008 Joseph G. Oliverio /s/ Sachio Okamura Director July 28, 2008 Sachio Okamura /s/ Dr. Anthony Nicholls Director July 28, 2008 Dr. Anthony Nicholls /s/ Joseph C. Sardano Director July 28, 2008 Joseph C. Sardano
